DETAILED ACTION
Claims 2-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,235,537. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them directing to a memory device and method for drift detection in timing signal forwarded from a memory controller to a memory device. More specifically, both of claims are referring to determine the actual phase delay of a first timing signal in the memory device and provide the phase delay information to the memory controller, so that the phases of a second timing signal used for data transport can be adjusted based on the determined timing drift.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,568,942. Although the claims at both of them directing to a memory device and method for drift detection in timing signal forwarded from a memory controller to a memory device. More specifically, both of claims are referring to determine the actual phase delay of a first timing signal in the memory device and provide the phase delay information to the memory controller, so that the phases of a second timing signal used for data transport can be adjusted based on the determined timing drift.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,496,126. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them directing to a memory device and method for drift detection in timing signal forwarded from a memory controller to a memory device. More specifically, both of claims are referring to determine the actual phase delay of a first timing signal in the memory device and provide the phase delay information to the memory controller, so that the phases of a second timing signal used for data transport can be adjusted based on the determined timing drift.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,877,511. Although the claims at issue are not identical, they are not patentably distinct from each other because both of them directing to a memory device and method for drift detection in timing signal forwarded from a memory controller to a memory device. More specifically, both of claims are referring to determine the actual phase delay of a first timing signal in the memory device and provide the phase delay information to the memory controller, so .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-14, 16-21 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang (US 2007/0286320 A1) in view of Lin et al. (hereinafter “Lin”)  (US 8,886,988 B2), and further in view of Maeda (US 2007/0096785 A1). 
As to claims 2, 11, 18, Jiang teaches the invention comprising:
a memory core to store data [Figs. 2, 5] [0035]; 

a second circuit [memory chip 220 includes a phase monitor 251]1 that mimics a timing delay through a clock distribution circuit in the memory device [RX global clock tree 241 and local clock tree 245] wherein the clock distribution circuit uses the timing signal for the data transfer operation, the second circuit to determine a phase delay that occurs on timing signal using a plurality of different delay elements, and the second circuit generating information indicative of the phase delay occurring on the timing signal in the memory device using the plurality of different delay elements [phase monitor for monitoring the changes in clock phases between an output end of the local clock trees (point B) and input end of RX global clock tree (point A)]2 to generate a 3 [Figs. 2-4] [0016, 0018, 0022, 0024-0026, 0030-0032]; and 
a transmitter to output the information to the memory controller4 [Fig. 2] [0026, 0028-0029, 0031-0032].  
Jiang teaches a method for performing a clock delay monitoring and deskew at the receiver side to ensure the alignment of the received clock and data signal since the received clock may drift from the aligned position subject to voltage or temperature variations [0018-0019, 0022, 0024-0025, 0027-0029, 0031-0032]. Jiang also teaches 
However, Lin teaches a method and system for calibrating clock signal skews in a data transmission system. Especially, Lin teaches transmitting a clock signal via a clock lane during a normal mode, and using a test clock signal during a calibrating mode to latch a first data signal and determine an optimized phase relationship between the clock lane and the data lane according to the latched data to adjust signal delay of the clock lane and signal delay of the data lane, therefore using the optimized phase to reduce clock skew when transmitting the clock signal via the clock lane during a normal mode for data transmission [Figs. 3-4] [column 2, lines 19-48] [column 4, lines 31-60].
In addition to Lin, Maeda teaches a test method to perform a clock deskew at a semiconductor device by using a delay line circuit to change a delay amount of clock phase during a test mode with a test clock [100MHz] before the semiconductor device operate at a normal mode with a normal clock [400MHz] to solve timing drift. Maeda further teaches receiving a test clock with a lower frequency to detect information indicative of phase delay occurring on the received clock signal associated with timing drift in the semiconductor device to determine a desired delay amount of clock phase [Fig. 1-2] [0010-0011, 00298-0032, 0034].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Lin and Maeda with the 
As to claim 3, Maeda teaches the second timing signal is not used by the memory device for a data transfer operation between the memory device and the memory controller [Fig. 1-2] [0010-0011, 00298-0032, 0034]. 
As to claim 4, Maeda teaches the first circuit is to receive the second timing signal from the memory controller during a power down event or a calibration event of the memory device [Fig. 1-2] [0010-0011, 00298-0032, 0034].
As to claim 5, Jiang teaches information comprises a digital code that represents the phase delay on the second timing signal, and subsequent to the transmitter outputting the digital code to the memory controller, the first circuit receives the first timing signal with a phase delay that has been adjusted by the memory controller based on the digital code outputted by the transmitter, and wherein the memory controller and the memory device perform a data transfer operation according to the first timing signal with the adjusted phase delay [Fig. 2] [0026, 0028-0029, 0031-0032].
As to claim 7, Jiang teaches a phase to digital converter configured to determine a plurality of instances of phase delay through the clock distribution circuit in a form of digital codes, each instance of phase delay determined based on a difference between the second timing signal and one of a plurality of third timing signals generated by the plurality of delay elements, the difference indicative of the phase delay caused by the timing delay [Fig. 2] [0016, 0018, 0022, 0024, 0026, 0028-0029, 0031-0032]. 
As to claim 8, Jiang teaches the phase to digital converter comprises: a first phase mixer that adjusts a phase of the second timing signal by a first phase adjustment amount to generate a fourth timing signal; a second phase mixer that adjusts a phase of one of the plurality of third timing signals by a second phase adjustment amount to generate a fifth timing signal; a phase detector that determines whether the fourth timing signal and the fifth timing signal are in phase; and a control circuit that generates a digital code representative of a difference between the first phase adjustment amount and the second phase adjustment amount when the fourth timing signal and the fifth timing signal are in phase [Fig. 2] [0016, 0018, 0022, 0024, 0026, 0028-0029, 0031-0032].
As to claim 9, Jiang teaches the second circuit is comprised of CMOS digital circuitry [0016, 0033]. 
As to claim 10, Jiang teaches the second circuit remains on during the data transfer operation between the memory device and the memory controller [Figs. 2-4] [0016, 0018, 0022, 0024-0026, 0030-0032]. 
As to claim 12, Maeda teaches the second timing signal is not used for a data transfer operation between the memory device and the memory controller [Fig. 1-2] [0010-0011, 00298-0032, 0034]. 
As to claim 13, Maeda teaches the second timing signal is received from the memory controller during a power down event or a calibration event of the memory device [Fig. 1-2] [0010-0011, 00298-0032, 0034].
As to claim 14, Jiang teaches the information comprises a digital code that represents the phase delay on the second timing signal and the method further 
As to claim 16, Jiang teaches a phase to digital converter configured to determine a plurality of instances of phase delay through the clock distribution circuit in a form of digital codes, each instance of phase delay determined based on a difference between the second timing signal and one of a plurality of third timing signals generated by the plurality of delay elements, the difference indicative of the phase delay caused by the timing delay [Fig. 2] [0016, 0018, 0022, 0024, 0026, 0028-0029, 0031-0032]. 
As to claim 17, Jiang teaches the phase to digital converter comprises: a first phase mixer that adjusts a phase of the second timing signal by a first phase adjustment amount to generate a fourth timing signal; a second phase mixer that adjusts a phase of one of the plurality of third timing signals by a second phase adjustment amount to generate a fifth timing signal; a phase detector that determines whether the fourth timing signal and the fifth timing signal are in phase; and a control circuit that generates a digital code representative of a difference between the first phase adjustment amount and the second phase adjustment amount when the fourth timing signal and the fifth timing signal are in phase [Fig. 2] [0016, 0018, 0022, 0024, 0026, 0028-0029, 0031-0032].
As to claim 19, Maeda teaches the second timing signal is not used by the memory device for a data transfer operation between the memory device and the memory controller [Fig. 1-2] [0010-0011, 00298-0032, 0034]. 
As to claim 20, Maeda teaches receiving the first timing signal receives the second timing signal from the memory controller during a power down event or a calibration event of the memory device [Fig. 1-2] [0010-0011, 00298-0032, 0034].
As to claim 21, Jiang teaches the information comprises a digital code that represents the phase delay on the second timing signal, and subsequent to the digital code being outputted to the memory controller, the means for receiving the first timing signal receives the first timing signal with a phase delay that has been adjusted by the memory controller based on the digital code, and wherein the memory controller and the memory device perform a data transfer operation according to the first timing signal with the adjusted phase delay [Fig. 2] [0026, 0028-0029, 0031-0032].
Claims 6 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang in view of Lin and Maeda, and further in view of Best et al. (hereinafter “Best”) (US 2005/0210308 A1). 
As to claims 6 and 15, Jiang teaches a method for performing a clock deskew to ensure the alignment of the received clock and data signal since the received clock may drift from the aligned position subject to voltage or temperature variations, and using the adjusted clock signal for data transmission [0018-0019, 0022, 0024-0025, 0027-0029, 0031-0032]. Jiang and Lin and Maeda do not teach using the adjusting the phase delay of a  second timing signal based on periodically generate digital codes representative of different instances of updates of phases of the second timing signal.
5, 00556].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0022] In one embodiment, circuit 220 includes a phase monitor 251 to monitor the changes in clock phases at an output end of the local clock trees (point B). As mentioned above, circuit 220 may include a plurality of local clock trees, one for each data input line 22. The local clock trees may be matched, meaning that the local clock trees have the same delay structure and the clock paths from point A to their respective outputs have the same delay. If the local clock trees are matched, circuits 220 may include a single phase monitor for all of input data lines 222. In alternative embodiment where the local clock trees are not matched, circuit 220 may include a separate phase monitor for each of input data lines 222 to independently monitor the clock drift on each data line. 
        
        2 [0024] In one embodiment, delay line 254 may receive the forwarded clock signal at an input end of RX global clock tree 241 (point A) and produces multiple delayed clocks of different phases. For example, delay line 254 may produce two or more, delayed clock signals having a substantially fixed phase difference, such as a 45.degree. or 90.degree. between clock phases. Based on a PI control signal generated by RX PI control logic 258, PI 252 selects two of the delayed clock signals from delay line 254 and interpolates in phase between them to produce a PI output signal. 
        [0025] Phase detector 250 compares the phases of the PI output signal and the output of local clock tree 245 (point B), and outputs a "1" or a "0" as a leading or lagging indicator. RX PI control logic 258 may increase or decrement the configuration setting of PI 252 using the PI control signal until the output of phase detector 250 toggles between "0" and "1." The toggling indicates that the phase difference at phase detector 250 is substantially zero. 
        
        3 [0026] RX PI control logic 258 may output a PI difference to sideband interface unit 260. The PI difference may be the difference between the current PI configuration setting and the PI setting after the initial deskew training. Sideband interface unit 260 of circuit 220 and sideband interface unit 290 may follow a protocol that allows information to be exchanged between circuits 210 and 220. Circuit 210 may obtain a PI difference for each of PIs in the RX phase monitors if multiple phase monitors are used. 
        
        4 [0032] FIG. 4 is flowchart showing an embodiment of the clock deskew technique. Referring also to FIG. 2, at block 410, initial link training is performed to align the RX clock edge with the center of the RX data eye. At block 420, phase monitor 251 at the receiver (circuit 220) detects clock drift in RX clock trees 241and 245. At block 430, sideband interface unit 260 of the receiver transmits the difference in configuration settings to the transmitter (circuit 210) via sideband 224. In one embodiment, the difference in configuration settings may be in the form of phase steps adjusted by a PI of the receiver. At block 440, the transmitter adjusts the phases of the transmitted signals (data signals or clock signals) to compensate for the RX clock drift. As a result, the RX clock drift may be compensated and the phase mismatch at the input of sequential element 247 (point B) may be substantially zero. 
        5 [0037] According to the present invention, long-term variances in system timing parameters, such as time-of-flight of a data signal, can be detected. Based on this detection, various timing calibration adjustment processes can be initiated. For example, the present invention can be designed so that changes in phase in the tracking circuit of more than a threshold, for example changes of 10 percent, from the state recorded during an initial calibration, result in generation of an indication to the calibration logic that a re-calibration sequence should be executed. Alternatively, when the phase of the tracking clock is shifted by a threshold amount, a compensating adjustment could be made to the phase control values for the input/output driver being monitored. 
        [0038] FIG. 4 shows calibration steps executed by calibration logic in one exemplary embodiment of the invention, which is suitable for use in combination with the drift tracking circuit described above, in some embodiments to set up initial operation values of the parameters, to periodically update the operation values in response to indications from the drift tracking circuits, or to otherwise supplement the drift tracking circuit. 
        6 [0055] In the embodiments described above, a communication channel is provided having an additional phase mixer, which generates a tracking clock, coupled to a phase detector. The phase detector circuit compares the alignment between the tracking clock and a monitored signal. The monitored signal can consist of either a looped back clock signal, a signal from the memory chip on the opposite end of the communication channel, one of the data bits transmitted on the channel, one of the control bits or address bits transmitted on the channel, or any other signal which correlates with the drift on the communication channel. The tracking circuit, which consists basically of a clock-data recovery control block for systems tracking timing parameters, processes the output of the phase detector and affects adjustments in a counter plus register circuit which controls the phase mixer that generates the tracking clock. A monitor circuit periodically compares the current value stored in the register, with previous values, and generates outputs based on that comparison. This output can be used simply to indicate that a re-calibration is required, or for real-time adjustment of the operation value of the parameter being monitored.